Citation Nr: 1020584	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
hallux rigidus, right great toe, status post-failed implant.

2.  Entitlement to service connection for left ankle disorder 
as secondary to service-connected hallux rigidus, right great 
toe.

3.  Entitlement to service connection for low back disorder 
as secondary to service-connected hallux rigidus, right great 
toe.

4.  Entitlement to service connection for hip disorder as 
secondary to service-connected hallux rigidus, right great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
January 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut, which continued a 30 percent rating for the 
right hallux rigidus and denied the service connection 
claims.

The Veteran appeared at a local hearing in February 2008 
before an RO decision review officer.  A transcript of the 
hearing testimony is associated with the claims file.

A December 2007 rating decision denied entitlement to service 
connection for mechanical right ankle pain as secondary to 
the right great toe hallux rigidus, and the Veteran appealed 
the decision.  In a January 2009 rating decision, a decision 
review officer granted service connection for the disorder 
and assigned a noncompensable evaluation, effective April 
2007.  There is no evidence in the claims file that the 
Veteran appealed either the rating or effective date 
assigned, so that claim is deemed to have been resolved 
and is not before the Board.  See 38 C.F.R. § 20.200 (2009); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The service connection claims are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right great toe hallux rigidus is not 
manifested by either claw foot or an exceptional disability 
picture.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for 
right great toe hallux rigidus are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5171, 5278, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain, and notice of how 
disability ratings and effective dates are assigned.  
38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no indication or assertion that there is any 
evidence which the Veteran or his representative identified 
or requested which VA failed to seek or obtain.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  Thus, the Board 
may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an August 1986 rating decision granted service 
connection for the right great toe disorder and assigned an 
initial noncompensable evaluation, effective January 1986.  A 
May 1995 rating decision granted a 20 percent rating 
effective June 1994, and a November 1996 rating decision 
granted a 30 percent rating effective December 1994.  VA 
received the Veteran's current claim in April 2006.

The rating decisions set forth above note the Veteran's right 
great toe disability is evaluated by analogy under Diagnostic 
Code 5284, other foot injuries.  See 38 C.F.R. §§ 4.20, 
4.71a.  In as much as the Veteran is currently rated at the 
maximum for that Diagnostic Code, 30 percent, the Board will 
focus on whether there is a factual basis for a higher 
rating.  38 C.F.R. § 4.71a.

The May 2006 VA examination report notes the Veteran's 
complaints of constant chronic pain, weakness, stiffness, and 
swelling.  He also described a tingling pain at the medial 
right first metacarpophalangeal joint that radiated distally 
to the hallux.  The pain increased at night and upon 
prolonged standing or sitting.  The Veteran also noted he was 
unable to push off with the right foot due to weakness, which 
impacted his work as a postal worker where he is required to 
push mail carts.  The Veteran reported orthotics did not 
provide relief for his symptoms, and that his right hallux is 
significantly shorter than the left due to a failed implant.  
He reported using Naproxen daily for pain, and Lotrimin for a 
chronic foot infection.  The Naproxen dulled the pain but 
never completely relieved it.  As of the day of the 
examination he was being measured for special corrective 
shoes.  The Veteran noted that VA orthotics previously issued 
were too hard and short, and irritated him under the 
forefoot.  He reported he had refused the option of a fusion, 
as he would then have no foot movement.

The examiner noted the Veteran ambulated with a cane, wearing 
athletic shoes, and his right foot everted outward.  Physical 
examination revealed vibratory sensation intact to 
monofilament testing.  The Veteran was unable to squat, 
supinate, or pronate and rise on his toes and heels due to 
pain.  There was pain to palpation at the sub second and 
third right.  The right hallux is two inches shorter than the 
contralateral left hallux with visible surgical scars at the 
right first metacarpophalangeal joint, with tenderness 
directly over the scar.  The scars were without keloid 
formation and were attached to the skin.  Examination on 
range of motion of the right foot revealed plantar flexion to 
30 degrees with discomfort starting at 20 degrees.  
Dorsiflexion was to 10 degrees with discomfort at 5 degrees.  
The examiner noted no increased stiffness, increased pain, or 
fatigue after repetitive use.  The Veteran's overall range of 
motion, however, had decreased as measured due to those 
factors.  The Achilles tendon showed normal alignment.  X-
rays were noted as having shown cortical bone at the base of 
the first metatarsal and evidence of the osteotomy at the 
first metatarsal phalangeal joint.  The examiner noted the 
disability was chronic and progressive, and resulted in 
moderate to severe functional limitations in his activities 
of daily living.

The outpatient treatment records are consistent with the 
findings at the 2006 examination.  They note the Veteran's 
complaints of chronic pain but also note the absence of any 
vascular or neurological symptoms.  The February 2008 VA 
examination report notes the absence of hammer toes or claw 
foot.  The examiner assessed the Veteran's functional 
impairment as mild, as shown by his continued ability to work 
full time six to seven days a week pushing heavy mail carts 
and lifting 45 to 50 pounds of mail.

The rating schedule for foot disabilities lists Diagnostic 
Code 5278 as the only Code which could provide a rating 
higher than 30 percent, but the medical evidence of record 
specifically shows the absence of claw foot or hammer toes.  
See 38 C.F.R. § 4.71a.  Thus, there is no factual basis for a 
schedular rating higher than 30 percent.  Diagnostic Code 
5284 also allows for a 40 percent rating if there is actual 
loss of the use of the foot.  The evidence of record clearly 
shows the Veteran has not lost the use of his right foot-his 
chronic symptoms notwithstanding.  38 C.F.R. § 4.7.  Thus, 
the Board considers the propriety of a referral for 
extraschedular consideration.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See generally Thun v. Peake, 22 Vet. App. 111 
(2008).

The rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran's disability picture is contemplated by the 
rating schedule, as the very symptoms manifested by his right 
great toe disorder and discussed above are included in the 
schedular rating criteria.  As a result, the Board finds the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In light of the above, the Veteran's right great toe hallux 
rigidus has continued to most nearly approximate a 30 percent 
rating throughout this rating period.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 30 percent for 
hallux rigidus, right great toe, is denied.



REMAND

The February 2008 examination report notes that the examiner 
opined that the Veteran's left ankle degenerative changes 
were more likely due to a nonservice-connected injury that 
caused an old avulsion lateral malleolar injury than his 
service-connected right great toe hallux rigidus.  He also 
opined the Veteran's mechanical low back pain and his hip 
degenerative changes were more likely due to an on-the-job 
injury for the former, and his longstanding postal employment 
where he pushed and lifted heavy loads for the latter.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Significantly, as concerns the Veteran's low back, left 
ankle, and hip disorders, the February 2008 examiner did not 
address whether the Veteran's service-connected right great 
toe hallux rigidus aggravated, that is chronically worsens, 
the claimed low back, left, ankle, and hip disorders.  
Further, the Veteran disputes the impact of his job on his 
left ankle, low back, and hip.  He asserts that the strain on 
those joints is reduced by the fact the carts he pushes are 
on rollers, and the vast majority of the mail bags weigh no 
more than 50 pounds.  He also disputed a disciplinary action 
by the postal service against him for exceeding his lifting 
limit.  He noted the action was withdrawn after he contested 
it.  The Veteran emphatically notes it is the impact of his 
inability to push off of his right foot and toe which is the 
root cause of his left ankle, low back, and hip ailments.

Finally, the Board concludes that the arguably positive May 
2008 VA physiatrist's opinion must be considered and 
addressed by the February 2008 VA compensation examiner 
before any final decision is made.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for left ankle, low 
back, or hip disorders, since May 2009.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the claims 
files should be returned to the examiner 
who conducted the February 2008 
examination.  The examiner is to address 
and consider the Veteran's account and 
description of his working conditions, as 
well as the May 22, 2008 opinion of a VA 
physiatrist, and specifically state if 
either or both change his opinion as to a 
nexus with the service-connected right 
great toe disorder.  If the examiner 
rejects the May 2008 opinion, the examiner 
must explain why.

If the original opinion remains unchanged, 
the examiner is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the Veteran's right 
great toe hallux rigidus residuals 
aggravates any or all left ankle, low back, 
or hip disorders.  That is, does it 
chronically worsens either or all.  In the 
event the examiner who conducted the 2008 
examination is no longer available, then 
refer the claims file to an appropriate 
physician for the requested opinions.  
Should a substitute physician advise an 
opinion cannot be rendered without an 
examination, then the AMC/RO will arrange 
the examination.  The claims file and a 
copy of the of this remand must be provided 
to the physician for review as part of the 
review or examination.

Any opinion should be fully explained and 
the rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
hallux rigidus, right great toe, status post-failed implant.

2.  Entitlement to service connection for left ankle disorder 
as secondary to service-connected hallux rigidus, right great 
toe.

3.  Entitlement to service connection for low back disorder 
as secondary to service-connected hallux rigidus, right great 
toe.

4.  Entitlement to service connection for hip disorder as 
secondary to service-connected hallux rigidus, right great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
January 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut, which continued a 30 percent rating for the 
right hallux rigidus and denied the service connection 
claims.

The Veteran appeared at a local hearing in February 2008 
before an RO decision review officer.  A transcript of the 
hearing testimony is associated with the claims file.

A December 2007 rating decision denied entitlement to service 
connection for mechanical right ankle pain as secondary to 
the right great toe hallux rigidus, and the Veteran appealed 
the decision.  In a January 2009 rating decision, a decision 
review officer granted service connection for the disorder 
and assigned a noncompensable evaluation, effective April 
2007.  There is no evidence in the claims file that the 
Veteran appealed either the rating or effective date 
assigned, so that claim is deemed to have been resolved 
and is not before the Board.  See 38 C.F.R. § 20.200 (2009); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The service connection claims are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right great toe hallux rigidus is not 
manifested by either claw foot or an exceptional disability 
picture.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for 
right great toe hallux rigidus are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5171, 5278, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain, and notice of how 
disability ratings and effective dates are assigned.  
38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no indication or assertion that there is any 
evidence which the Veteran or his representative identified 
or requested which VA failed to seek or obtain.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  Thus, the Board 
may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, an August 1986 rating decision granted service 
connection for the right great toe disorder and assigned an 
initial noncompensable evaluation, effective January 1986.  A 
May 1995 rating decision granted a 20 percent rating 
effective June 1994, and a November 1996 rating decision 
granted a 30 percent rating effective December 1994.  VA 
received the Veteran's current claim in April 2006.

The rating decisions set forth above note the Veteran's right 
great toe disability is evaluated by analogy under Diagnostic 
Code 5284, other foot injuries.  See 38 C.F.R. §§ 4.20, 
4.71a.  In as much as the Veteran is currently rated at the 
maximum for that Diagnostic Code, 30 percent, the Board will 
focus on whether there is a factual basis for a higher 
rating.  38 C.F.R. § 4.71a.

The May 2006 VA examination report notes the Veteran's 
complaints of constant chronic pain, weakness, stiffness, and 
swelling.  He also described a tingling pain at the medial 
right first metacarpophalangeal joint that radiated distally 
to the hallux.  The pain increased at night and upon 
prolonged standing or sitting.  The Veteran also noted he was 
unable to push off with the right foot due to weakness, which 
impacted his work as a postal worker where he is required to 
push mail carts.  The Veteran reported orthotics did not 
provide relief for his symptoms, and that his right hallux is 
significantly shorter than the left due to a failed implant.  
He reported using Naproxen daily for pain, and Lotrimin for a 
chronic foot infection.  The Naproxen dulled the pain but 
never completely relieved it.  As of the day of the 
examination he was being measured for special corrective 
shoes.  The Veteran noted that VA orthotics previously issued 
were too hard and short, and irritated him under the 
forefoot.  He reported he had refused the option of a fusion, 
as he would then have no foot movement.

The examiner noted the Veteran ambulated with a cane, wearing 
athletic shoes, and his right foot everted outward.  Physical 
examination revealed vibratory sensation intact to 
monofilament testing.  The Veteran was unable to squat, 
supinate, or pronate and rise on his toes and heels due to 
pain.  There was pain to palpation at the sub second and 
third right.  The right hallux is two inches shorter than the 
contralateral left hallux with visible surgical scars at the 
right first metacarpophalangeal joint, with tenderness 
directly over the scar.  The scars were without keloid 
formation and were attached to the skin.  Examination on 
range of motion of the right foot revealed plantar flexion to 
30 degrees with discomfort starting at 20 degrees.  
Dorsiflexion was to 10 degrees with discomfort at 5 degrees.  
The examiner noted no increased stiffness, increased pain, or 
fatigue after repetitive use.  The Veteran's overall range of 
motion, however, had decreased as measured due to those 
factors.  The Achilles tendon showed normal alignment.  X-
rays were noted as having shown cortical bone at the base of 
the first metatarsal and evidence of the osteotomy at the 
first metatarsal phalangeal joint.  The examiner noted the 
disability was chronic and progressive, and resulted in 
moderate to severe functional limitations in his activities 
of daily living.

The outpatient treatment records are consistent with the 
findings at the 2006 examination.  They note the Veteran's 
complaints of chronic pain but also note the absence of any 
vascular or neurological symptoms.  The February 2008 VA 
examination report notes the absence of hammer toes or claw 
foot.  The examiner assessed the Veteran's functional 
impairment as mild, as shown by his continued ability to work 
full time six to seven days a week pushing heavy mail carts 
and lifting 45 to 50 pounds of mail.

The rating schedule for foot disabilities lists Diagnostic 
Code 5278 as the only Code which could provide a rating 
higher than 30 percent, but the medical evidence of record 
specifically shows the absence of claw foot or hammer toes.  
See 38 C.F.R. § 4.71a.  Thus, there is no factual basis for a 
schedular rating higher than 30 percent.  Diagnostic Code 
5284 also allows for a 40 percent rating if there is actual 
loss of the use of the foot.  The evidence of record clearly 
shows the Veteran has not lost the use of his right foot-his 
chronic symptoms notwithstanding.  38 C.F.R. § 4.7.  Thus, 
the Board considers the propriety of a referral for 
extraschedular consideration.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. 
App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See generally Thun v. Peake, 22 Vet. App. 111 
(2008).

The rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran's disability picture is contemplated by the 
rating schedule, as the very symptoms manifested by his right 
great toe disorder and discussed above are included in the 
schedular rating criteria.  As a result, the Board finds the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In light of the above, the Veteran's right great toe hallux 
rigidus has continued to most nearly approximate a 30 percent 
rating throughout this rating period.  38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 30 percent for 
hallux rigidus, right great toe, is denied.



REMAND

The February 2008 examination report notes that the examiner 
opined that the Veteran's left ankle degenerative changes 
were more likely due to a nonservice-connected injury that 
caused an old avulsion lateral malleolar injury than his 
service-connected right great toe hallux rigidus.  He also 
opined the Veteran's mechanical low back pain and his hip 
degenerative changes were more likely due to an on-the-job 
injury for the former, and his longstanding postal employment 
where he pushed and lifted heavy loads for the latter.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Significantly, as concerns the Veteran's low back, left 
ankle, and hip disorders, the February 2008 examiner did not 
address whether the Veteran's service-connected right great 
toe hallux rigidus aggravated, that is chronically worsens, 
the claimed low back, left, ankle, and hip disorders.  
Further, the Veteran disputes the impact of his job on his 
left ankle, low back, and hip.  He asserts that the strain on 
those joints is reduced by the fact the carts he pushes are 
on rollers, and the vast majority of the mail bags weigh no 
more than 50 pounds.  He also disputed a disciplinary action 
by the postal service against him for exceeding his lifting 
limit.  He noted the action was withdrawn after he contested 
it.  The Veteran emphatically notes it is the impact of his 
inability to push off of his right foot and toe which is the 
root cause of his left ankle, low back, and hip ailments.

Finally, the Board concludes that the arguably positive May 
2008 VA physiatrist's opinion must be considered and 
addressed by the February 2008 VA compensation examiner 
before any final decision is made.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated the Veteran for left ankle, low 
back, or hip disorders, since May 2009.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the claims 
files should be returned to the examiner 
who conducted the February 2008 
examination.  The examiner is to address 
and consider the Veteran's account and 
description of his working conditions, as 
well as the May 22, 2008 opinion of a VA 
physiatrist, and specifically state if 
either or both change his opinion as to a 
nexus with the service-connected right 
great toe disorder.  If the examiner 
rejects the May 2008 opinion, the examiner 
must explain why.

If the original opinion remains unchanged, 
the examiner is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the Veteran's right 
great toe hallux rigidus residuals 
aggravates any or all left ankle, low back, 
or hip disorders.  That is, does it 
chronically worsens either or all.  In the 
event the examiner who conducted the 2008 
examination is no longer available, then 
refer the claims file to an appropriate 
physician for the requested opinions.  
Should a substitute physician advise an 
opinion cannot be rendered without an 
examination, then the AMC/RO will arrange 
the examination.  The claims file and a 
copy of the of this remand must be provided 
to the physician for review as part of the 
review or examination.

Any opinion should be fully explained and 
the rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is further advised that the 
term "at least as likely as not" or a 
"50/50 chance" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any left ankle, low back, or hip 
disorder is unknowable.  The examiner is to 
attach a copy of his/her curriculum vitae 
to the report.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO should review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective procedures 
at once.

4.  Then review the Veteran's claims de novo 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


